4

Case 2:20-mj-10078-MAH Document1 Filed 02/14/20 Page 1 of 5 PagelD: 1

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

UNITED STATES OF AMERICA : Honorable Michael A. Hammer
v. : Mag. No. 20-10078
NARIQ PETES : CRIMINAL COMPLAINT

 

I, Steven A. Perez, being duly sworn, state the following is true and correct
to the best of my knowledge and belief:

SEE ATTACHMENT A

I further state that Iam a Special Marshal with the United States Marshals
Service, and that this complaint is based on the following facts:

SEE ATTACHMENT B

Continued on the attached page and made a part hereof:

Stew leoos?

Steven A. Perez,, Special Marshal
: United States Marshal Service

\

 

c

Sworn to before me and subscribed in my presence,
February 14, 2020 in Newark, New Jersey

 

UNITED STATES MAGISTRATE J UDGE

t

 
Case 2:20-mj-10078-MAH Document1 Filed 02/14/20 Page 2 of 5 PagelD: 2

ATTACHMENT A

) COUNT ONE
(Possession with Intent to Distribute Heroin and Cocaine)

On or about October 22, 2019, in Essex County, in the District of New
Jersey and elsewhere, the defendant,

NARIQ PETES,

did knowingly and intentionally possess with the intent to distribute a quantity
of a mixture and substance containing a detectable amount of heroin, a
Schedule I controlled substance; and a quantity of a mixture and substance
containing a detectable amount of cocaine, a Schedule II controlled substance.

. In violation of Title 21, United States Code, Sections 841(a)(1) and
(b)(1}(C).

 
 

Case 2:20-mj-10078-MAH Document1 Filed 02/14/20 Page 3 of 5 PagelD: 3

COUNT TWO
(Possession of a Firearm in Furtherance of a Drug Trafficking Crime)

On or about October 22, 2019, in Essex County, in the District of New
Jersey and elsewhere, the defendant,

NARIQ PETES,

did knowingly possess a firearm, that is a .32 caliber Beretta handgun, Model
Tomcat 32 Auto, bearing serial number DAA401726, loaded with six .32 caliber
ballpoint rounds of ammunition, in furtherance of a drug trafficking crime for
which he may be prosecuted in a court of the United States, that is the
possession with intent to distribute heroin and cocaine, as charged in Count One
of this Criminal Complaint.

In violation of Title 18, United States Code, Section 924(c)(1)(A)(i).

 

 

 
 

Case 2:20-mj-10078-MAH Document1 Filed 02/14/20 Page 4 of 5 PagelD: 4

ATTACHMENT B

I, Steven A. Perez, am a Deputy Marshal with the United States Marshals
Service. I am fully familiar with the facts set forth herein based on my own
investigation, my conversations with other law enforcement officers, and my
review of reports, documents, and photographs of the evidence. Where
statements of others are related herein, they are related in substance and part.
Because this complaint is being submitted for a limited purpose, I have not set
forth each and every fact that I know concerning this investigation. Where I |
assert that an event took place on a particular date, I am asserting that it took
place on or about the date alleged.

1. On October 22, 2019, at approximately 9:30 p.m., Newark Police
Officers assigned to the Fifth Precinct Crime Prevention Team, attired in
civilian clothing and utilizing unmarked police vehicles, were patrolling the
area of Clinton Place and Tillinghast Street in the City of Newark. During their
patrol, officers observed a 2014 Silver Ford Focus, bearing New Jersey
registration C71GPN (“Suspect Vehicle”) commit a motor vehicle infraction.
Accordingly, the officers conducted a stop of the Suspect Vehicle.

2. As the officers approached the Suspect Vehicle, they smelled a
strong odor of raw marijuana emanating from within. The Suspect Vehicle
contained three occupants—the driver (the “Driver”), the front seat passenger,
Nariq Petes (“Petes”) and rear passenger (“Rear Passenger”)(collectively, the
“Occupants”)—who were all wearing black or dark clothing.

3. Officer-1 asked the Driver about the smell of raw marijuana, and
Petes immediately stated “I was smoking earlier.” Officer-1 observed a large
stack of United States currency protruding from Petes right jacket pocket and
asked Petes to step out of the Suspect Vehicle.

4. As Petes exited the vehicle, his outer garment raised up and
revealed a‘clear plastic bag concealed in his waistband. Because it is common
for narcotics distributors to conceal narcotics in clear sandwich bags and to
secure said bags in their waistband area, Officer-1 attempted to retrieve the
clear plastic bag, but Petes initially pulled away from him (Officer-1). Officer-1
ultimately placed Petes in restraints for his and his fellow officers’ safety.
Officer-1 then iluminated Petes’s waist area where Officer-1 observed the
plastic bag and frisked the area for weapons. Officer-1 immediately recognized
a large bulge in Petes’s waistband area to be several glassine envelopes of
heroin tied in a rubber band creating rectangle bundles. Indeed, when Officer-
1 removed the bag, he discovered it contained approximately 102 glassine

 

 

 
Case 2:20-mj-10078-MAH Document1 Filed 02/14/20 Page 5 of 5 PagelD: 5

envelopes of heroin (58 envelopes stamped “Kick Ass,” 24 envelopes stamped
“Kim,” 10 envelopes stamped “Passion,” and 10 envelopes stamped “Black
Sunday”) tied with tan rubber bands and approximately 37 plastic jugs
containing cocaine.

3. Officer-2 and Officer-3 removed the Rear Passenger and the Driver
from the Suspect Vehicle to investigate the smell of marijuana. Officer-3
located 7 medium clear zip lock bags on the floor in front of the driver seat, and
a Bluntville cigar leaf wrapper containing raw marijuana. As Officer-3 exited
the Suspect Vehicle he observed what he recognized to be the handle of a
handgun. Officer-3 informed Officer-1 and Officer-2 of his discovery. Officer-3
then informed the Occupants that a handgun was located in the Suspect
Vehicle. Petes immediately shouted “Fuck! It’s mine! They didn’t know it was
there.” Officer-2 immediately Mirandized Petes.

6. Officer-2 called for a uniformed Newark officer equipped with a
body-worn camera to respond to the scene. Upon the arrival of the uniformed
officer (Officer-4), Petes was Mirandized again. After being Mirandized a second
time, Petes stated, among other things, that the firearm (a .32 caliber Beretta
handgun, Model Tomcat 32 Auto, bearing serial number DAA401726, loaded
with six .32 caliber ballpoint rounds of ammunition) and all the narcotics
found in the Suspect Vehicle belonged to him alone and not the other
Occupants.

 

 
